DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an AFCP 2.0 filed on 04/20/2022.
Claims 1, 12-13, 15-16, 18-24, 26-27 and 29 are pending for examination.

Allowable Subject Matter
Claims 1, 12-13, 15-16, 18-24, 26-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1, 13 and 20:  In view of the limitations the closest prior art as shown in pto -1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a device comprising: a pre-charging circuit, wherein a terminal of the pre-charging circuit is coupled to a second voltage source and wherein the pre-charging circuit is coupled to each of the first output node, the second output node, and the third output node for pre-charging the first low-side switch, the second low-side switch, and the third low-side switch; wherein each of the first high-side switch, the second high-side switch, and the third high-side switch and the first low-side switch, the second low-side switch, and the third low-side switch include a body diode; wherein the first high-side switch, the second high-side switch, and the third high-side switch and the first low-side switch, the second low-side switch, and the third low-side switch are MOSFET transistors; wherein the pre-charging circuit comprises a switch coupled between the terminal of the pre-charging circuit and the first output node, the second output node, and the third output node; the device further comprising: an inductor coupled to the switch; a first diode coupled between the switch and the first output node;
a second diode coupled between the switch and the second output node; a third diode coupled between the switch and the third output node; and a controller, wherein the controller is operative to alternatingly open and close each respective pair of the first high-side switch and the first low-side switch, the second high-side switch and the second low-side switch, and the third high-side switch and the third low-side switch in at least one respective phase of operation of the driver circuit, and in the respective phase of operation activate the pre-charging circuit in dead times where both the respective high-side switch and the respective low-side switch of the respective pair are open; An apparatus comprising: a controller operable to selectively control states of the first high side switch and the first low side switch to drive a first load via a circuit path from the node to the first load; and a pre-charge circuit operable to pre-charge the node while the first high side switch and the first low side switch are both in an open state; wherein the pre-charge circuit includes a circuit pathway including a voltage source, a corresponding switch, an inductor, and a diode disposed in series; and wherein the circuit pathway supports conveyance of current produced by the voltage source through the corresponding switch, the inductor, and the diode of the circuit path to the node while the first high-side switch and the first low-side switch are both in the open state; and an   apparatus comprising:  a controller operable to selectively control states of the first high side switch and the first low side switch to drive a first load via a circuit path from the node to the first load; a pre-charge circuit operable to pre-charge the node while the first high side switch and the first low side switch are both in an open state; wherein current flows from the first load through the circuit path to the node during a dead time in which both the first high side switch and the first low side switch are both controlled to be in the open state; and  wherein the pre-charge of the node is operable to speed recovery of a parasitic diode of the first low side switch, preventing current from the first load to flow through the node and the parasitic diode of the first low side switch as amended per AFCP 2.0 of 04/20/2022 as discussed on the interview of 04/12/2022 (see also interview summary). In the examiner’s opinion, the claims are now deemed to be directed to a non-obvious improvement over driver circuit and corresponding methods.
Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846